         Case 5:19-cv-07547-SVK Document 35 Filed 11/02/20 Page 1 of 6



 1   Richard A. Hoyer (State Bar No. 151931)
     rhoyer@hoyerlaw.com
 2   Ryan L. Hicks (State Bar No. 260284)
     rhicks@hoyerlaw.com
 3   Nicole B. Gage (State Bar No. 318005)
     ngage@hoyerlaw.com
 4   HOYER & HICKS
     4 Embarcadero Center, Suite 1400
 5   San Francisco, California 94111
     Telephone: (415) 766-3539
 6   Facsimile: (415) 276-1738
 7   Attorneys for Plaintiff
     TRACY HANKINS
 8
     Michael A. Laurenson (State Bar No. 190023)
 9   Brad M. Weintraub (State Bar No. 299298)
     GORDON REES SCULLY MANSUKHANI,
10   LLP
     111 Broadway, Suite 1700
11   Oakland, CA 94607
     Telephone: (510) 463-8668
12   Facsimile: (510) 984-1721
     E-mail: mlaurenson@grsm.com
13   E-mail: bweintraub@grsm.com
14   Attorneys for Defendant
     CALIX, INC.
15
16                                   UNITED STATES DISTRICT COURT

17                  NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

18
19    TRACY HANKINS,                                    Case No. 5:19-cv-07547-SVK

20                                    Plaintiff,        JOINT CASE MANAGEMENT
                                                        CONFERENCE STATEMENT
21                             vs.
                                                        Date:      November 10, 2020
22    CALIX INC. and DOES 1-25,                         Time:      9:30 a.m.
                                                        Ctrm.:     6, 4th Floor
23                                    Defendants,       Judge:     Hon. Susan Van Keulen

24
                                                        Complaint Filed:   11/15/2019
25                                                      Trial Date:        05/03/2021

26
27
28

                                                    1
     Joint Case Management Conference Statement                            Case No. 5:19-cv-07547-SVK
          Case 5:19-cv-07547-SVK Document 35 Filed 11/02/20 Page 2 of 6



 1           Under Federal Rule of Civil Procedure 26(f) and Civil Local Rule 16-3, counsel for each
 2   party attended a telephonic Case Planning Conference. In accordance with the Standing Order for
 3   All Judges of the Northern District of California, the parties submit the following joint case
 4   management conference statement.
 5   1.      JURISDICTION AND SERVICE
 6           The Court has original federal question jurisdiction under 28 U.S.C. § 1331 as Plaintiff is
 7   asserting claims invoking the Federal Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq., and
 8   the Americans with Disabilities Act, 42 U.S.C. § 12112(a).              The Court has supplemental
 9   jurisdiction over the related state claim pursuant to 20 U.S.C. § 1367. The parties also do not
10   dispute that this Court has personal jurisdiction over the parties or that venue in this Court is proper.
11           All parties have been served.
12   2.      FACTS
13           A.      Plaintiff’s Facts
14           Plaintiff is an African-American woman who is been employed by defendant since March,
15   2017. Almost from the start, she was subjected to a discriminatory hostile work environment both
16   sexually and racially, with repeated references by management to “pussies” and “shit-hole
17   countries.” She was told how to “wear a nice dress and heels” and asked if she would be a “one-
18   night stand” by her superiors, white males.
19           She was told she was “overly-aggressive” and that would have been okay if she were a
20   white male.
21           Plaintiff was underpaid compared to her white male counterparts by 45% despite
22   generating more than half of her team’s sales. A lesser qualified white male was promoted over
23   her and given accounts that she had worked to land. She was praised for developing innovative
24   concepts and then told that the company was transferring the concept and her account to another
25   white male, literally that they were “stealing her thunder.”
26           When Plaintiff complained of unequal treatment even more accounts and territory were
27   given to lesser qualified white males.
28

                                                          2
     Joint Case Management Conference Statement                                  Case No. 5:19-cv-07547-SVK
         Case 5:19-cv-07547-SVK Document 35 Filed 11/02/20 Page 3 of 6



 1           Due to the stress of the discrimination and retaliation plaintiff suffered a stroke and went
 2   on disability leave. When she had recovered sufficiently to work part time, the company refused
 3   to put her back to work.
 4           B.      Defendant’s Facts
 5           Defendant Calix, Inc. is a global provider of software and cloud-based software platforms,
 6   systems and services that its telecommunications customers deploy across their networks to
 7   provide broadband services to subscribers. Calix is a publicly held company headquartered in San
 8   Jose, California with offices in Petaluma, California, Richardson, Texas and Nanjing, China,
 9   among other locations around the world.
10           Plaintiff Tracy Hankins has been employed since March 2017 as a Cloud Solutions
11   Specialist in Calix’s Cloud Solutions group responsible for selling Calix’s Cloud Solutions,
12   primarily Calix Marketing Cloud. Hankins was the first person hired by Stephen Eyre, who at the
13   time was Calix’s Area Vice President for Cloud and Smart Home Solutions. At the time Hankins
14   was hired, Calix was just launching its cloud solutions. The Department has since grown to
15   seventeen employees with ten in the role of Cloud Solutions Specialist. Eyre was Hankins’ direct
16   supervisor from her date of hire through the start of her medical leave in April 2018.
17           As the first Cloud Solution Specialist hired by Eyre to support Calix’s initial launch of
18   cloud solutions, Hankins worked on all accounts nationwide under Eyre’s supervision. As Calix
19   focused on growing its customers and prospects for the Cloud and Smart Home Solutions,
20   additional Cloud Solution Specialists throughout the United States and Canada were hired into the
21   Cloud and Smart Home Solutions Department to enable coverage of more customers and prospects
22   in more markets, the customers and associated geographic territories were allocated among these
23   new hires. However, the growth of the team, and the resulting distribution of accounts, did not
24   impact Hankins’ expected payout.
25           There is no evidence that Hankins complained of disparate racial and gender treatment to
26   anyone at Calix, including her direct supervisor or members of Calix’s Talent and Culture
27   department. Calix’s records refute Hankins’ claims that she was paid less than similarly situated
28

                                                       3
     Joint Case Management Conference Statement                               Case No. 5:19-cv-07547-SVK
          Case 5:19-cv-07547-SVK Document 35 Filed 11/02/20 Page 4 of 6



 1   male Cloud Solution Specialists. Calix has also been unable to corroborate Hankins’ claims of
 2   disparate treatment based on her race or sex, or that she was subjected to racist or sexist comments.
 3           Hankins has been on leave since April 16, 2018 for personal health related reasons, and
 4   has not been released to return to work. Calix has accommodated all of Hankins’ requests for time
 5   off so that she may attend to her health issues.
 6   3.      LEGAL ISSUES
 7           A.      Plaintiff’s Key Legal Issues
 8           Plaintiff does not identify any legal issues that require court resolution at this time.
 9           B.      Defendant’s Key Legal Issues
10           Defendant does not identify any key legal issues.
11   4.      MOTIONS
12           Both parties anticipate filing motions for summary judgement according to applicable
13   deadlines.
14   5.      AMENDMENT OF PLEADINGS
15           Plaintiff does not anticipate amending her Complaint.
16   6.      EVIDENCE PRESERVATION
17           The parties have reviewed the Guidelines Relating to the Discovery of Electronically
18   Stored Information and have met and conferred regarding the topics set forth in the Northern
19   District of California’s Checklist for Rule 26(f) Meet and Confer Regarding Electronically Stored
20   Information. The parties have taken all reasonable steps to preserve evidence potentially relevant
21   to this matter and will continue to comply with their preservation obligations.
22   7.      INITIAL DISCLOSURES
23           The parties agree that this is an employment dispute falling under the purview of the Pilot
24   Program for Initial Discovery Protocols for Employment Cases Alleging Adverse Action (General
25   Order No. 71). The parties have made their initial disclosures and document productions in
26   accordance with the Initial Discovery Protocols.
27   8.      DISCOVERY
28           Plaintiff and Defendant have propounded and responded to written discovery requests and

                                                         4
     Joint Case Management Conference Statement                                  Case No. 5:19-cv-07547-SVK
          Case 5:19-cv-07547-SVK Document 35 Filed 11/02/20 Page 5 of 6



 1   taken key depositions in preparation for mediation, which will take place on November 16, 2020.
 2   9.      CLASS ACTIONS
 3           This case is not a class action.
 4   10.     RELATED CASES
 5           The Parties are not currently aware of any related matters.
 6   11.     RELIEF
 7           A.       Plaintiff’s Relief
 8           Plaintiff will be requesting all relief available to discrimination and retaliation victims
 9   including lost wages and benefits, emotional distress damages and reputational damages. In
10   addition, plaintiff will be requesting attorney’s fees and liquidated and punitive damages.
11           B.       Defendant’s Relief
12           Defendant requests that Plaintiff take nothing by this action. Defendant also seeks to
13   recover costs, attorneys’ fees, and any other relief the Court deems appropriate.
14   12.     SETTLEMENT AND ADR
15           The parties have agreed to attend private mediation with David Lowe on November 16,
16   2020.
17   13.     CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
18           The parties have consented to the jurisdiction of a U.S. Magistrate Judge.
19   14.     OTHER REFERENCES
20           None.
21   15.     NARROWING OF ISSUES
22           None.
23   16.     EXPEDITED TRIAL PROCEDURE
24           It is not appropriate to handle this case on an expedited basis.
25   17.     CASE SCHEDULE
26           The following case schedule has been set for this case.
27                Deadline for Fact Discovery                                   October 14, 2020
                  Deadline for Expert Disclosures                               November 11, 2020
28

                                                        5
     Joint Case Management Conference Statement                                  Case No. 5:19-cv-07547-SVK
         Case 5:19-cv-07547-SVK Document 35 Filed 11/02/20 Page 6 of 6



 1              Deadline for Expert Rebuttal                                    November 30, 2020
 2              Deadline for Expert Discovery                                   December 18, 2020
 3              Deadline to File Dispositive Motions                            January 15, 20201
 4              Pre-Trial Conference                                            April 15, 2021
 5              Trial                                                           May 3, 2021

 6
 7   18.     TRIAL
 8           The parties anticipate that trial will last approximately seven (7) to ten (10) court days.
 9   Plaintiff demands a jury trial.
10   19.     DISCLOSURE OF NON-PARTY INTERESTED ENTITES OR PERSONS
11           Plaintiff and Defendant have filed their disclosures of interested parties.
12   20.     PROFESSIONAL CONDUCT
13           All attorneys of record have reviewed the Guidelines for Professional Conduct for the
14   Northern District of California.
15   21.     OTHER MATTERS
16           None at this time.
17   Dated: November 2, 2020                                  HOYER & HICKS
18
19                                                  By:       /s/ Nicole B. Gage
                                                              Richard A. Hoyer
20                                                            Ryan L. Hicks
                                                              Nicole B. Gage
21                                                            Attorneys for Plaintiff
                                                              TRACY HANKINS
22
23   Dated: November 2, 2020                        GORDON REES SCULLY MANSUKHANI, LLP
24
25                                                  By:       /s/ Michael A. Laurenson
                                                              Michael A. Laurenson
26                                                            Brad M. Weintraub
                                                              Attorneys for Defendant
27                                                            CALIX, INC.
28

                                                          6
     Joint Case Management Conference Statement                                  Case No. 5:19-cv-07547-SVK
